Citation Nr: 1505759	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-30 332	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back disability prior to July 8, 2014, and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to December 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2013 and May 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an October 2014 rating decision, the RO increased the rating for the Veteran's service-connected low back to 40 percent, effective July 8, 2014.  

Of note, in an April 2014 rating decision, the issues of entitlement to service connection for allergies/sinus condition, entitlement to service connection for a left hip condition, entitlement to service connection for a right hip condition, entitlement to service connection for major depressive disorder were deferred by the RO.  A review of the record shows that these claims remain unadjudicated.  Thus, they are REFERRED to the agency of original jurisdiction for appropriate action. 


FINDINGS OF FACT

1.  Prior to February 15, 2008, the preponderance of the evidence shows that the Veteran's low back disability has not resulted in forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

2.  Since February 15, 2008, the Veteran's low back disability manifested in limitation of forward flexion of the thoracolumbar spine to 30 degrees with consideration of the functional impairment of painful motion and other factors.

3.  Since February 15, 2008, the preponderance of the evidence shows that the Veteran's low back disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least six weeks during the past twelve months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for low back disability prior to February 15, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2014).

2.  From February 15, 2008, the criteria for a 40 percent rating for low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2014).

3.  The criteria for a rating in excess of 40 percent for low back disability from February 15, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard April 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran has been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination in July 2014 pursuant to the Board's May 2014 remand.  The examinations as a whole are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.


II.  Analysis

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Veteran's low back disability is evaluated as 20 percent disabling prior to July 8, 2014, and 40 percent disabling thereafter under Diagnostic Code 5242.  The Veteran contends that his low back disability is more advanced than that contemplated by the rating assigned.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula provides a 40 percent disability rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Plate V, 38 C.F.R. § 4.71a. 

Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

The IVDS Formula provides a 40 percent rating when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  A 60 percent disability rating for IVDS is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past twelve months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Relevant Facts

The Veteran was afforded a VA examination in October 2007.  He reported stiffness when standing or walking and weakness.  His back pain was described as constant aching and cramping.  The pain level was 4 to 8/10.  The pain was elicited by physical activity and stress and was relieved with pain medication.  He stated that incapacitation was not caused by the disability.  He was unable to bend, lift items over 10 lbs., and could not push a lawn mower or participate in sports.

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 90 degrees.  Pain began at 80 degrees.  His extension was to 30 degrees.  Pain began at 20 degrees.  His right and left lateral flexion was to 30 degrees.  Pain began at 20 degrees for each side.  His right and left lateral rotation was to 30 degrees.  Pain began at 20 degrees for each side.  No incoordination was found after repetitive use; however, pain, fatigue, weakness and lack of endurance were noted.  The Veteran's posture and gait were within normal limits.  No assistive device was needed for ambulation.  There was no evidence of radiating pain on movement.  Muscle spasms were absent.  No tenderness was noted.  There was no ankylosis of the lumbar spine found.  There were no signs of intervertebral disc syndrome.

The Veteran was afforded a VA examination in March 2010.  He noted experiencing sharp, intermittent pain that radiated toward the buttocks.  Flare-ups, at night, lasted for 30 minutes.  There was increased pain when walking up and down steps and when sleeping.  He was not taking any medication.  He noted no problems with activities of daily living.  He used a cane for ambulation.  He denied bowel, bladder or erectile dysfunction.  He had no incapacitating episodes in the past year.  

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 40 degrees.  His extension for his right lateral movement was to 25 degrees.  His left lateral movement was to 25 degrees.  His left lateral rotation was to 35 degrees.  The Veteran had weakness of the quadriceps, bilaterally.  It was noted that the Veteran had bilateral paraspinal spasms and mild tenderness of the lumbosacral spine.  There was no swelling, heat or redness.  X-rays showed advanced degenerative disk disease at the L5-S1 level with marked stenosis of the foramen.  The examiner gave the opinion that the Veteran was experiencing a moderate to moderately severe disability of the low back.

A private treatment record dated April 2013 shows that the Veteran's lumbar vertebrae appeared normal in height and alignment.  There were endplate changes at the L5-S1 level in which the private examiner noted were most likely related with degenerative disc disease.  The Veteran's paraspinal soft tissues revealed no gross focal abnormality.  

The Veteran was afforded a VA examination in December 2013.  The Veteran reported daily pain at 8/10 and 10/10 at night, with muscle spasms.  He also noted numbness and tingling.  No flare-ups were found. 

Upon examination, the Veteran's forward flexion of the thoracolumbar spine was to 50 degrees.  Pain began at zero degrees.  His extension was to 30 degrees.  Pain began at 20 degrees.  His right and left lateral flexion was to 20 degrees.  Pain began at zero degrees for each side.  His right and left lateral rotation was to 15 degrees.  Pain began at zero degrees for each side.  Functional loss due to less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight-bearing was noted.  There was moderate to severe pain on palpation of the paraspinals.  Muscles spasms resulting in abnormal gait was noted.  No ankylosis of the spine was found.  There were no neurologic abnormalities.  It was noted that the Veteran occasionally used a brace and constantly used a cane.  Guarding with result of abnormal gait was reported.

In a May 2014 VA addendum, a VA examiner stated that the Veteran's incapacitating ongoing back problem, noted in the December 2013 VA examination report, over the previous twelve months was derived from the Veteran's verbal history.  In addition, loss of motion after repetitive use was to be considered as accurate.  

The Veteran was afforded another VA examination in July 2014.  The Veteran's forward flexion of the thoracolumbar spine was to 35 degrees.  Pain began at 35 degrees.  His extension was to zero degrees.  Pain began at zero degrees.  His right lateral flexion was to 20 degrees.  Pain began at 20 degrees.  His left lateral flexion was to 15 degrees.  Pain began at 15 degrees.  His right lateral rotation was to 15 degrees.  Pain began at 15 degrees.  His left lateral rotation was to 20 degrees.  Pain began at 20 degrees.  After repetition, forward flexion was to 25 degrees.  His right lateral flexion was to 15 degrees.  His left lateral flexion was to 10 degrees.  His right and left lateral rotation was to 10 degrees.  Functional loss was shown as less movement than normal, pain on movement and disturbance of locomotion.  The Veteran had localized tenderness in the lumbar area.  There were no muscles spasms resulting in abnormal gait.  No guarding was noted.  No ankylosis of the spine was noted.  No other neurological abnormalities were found.  There were no incapacitating episodes due to IVDS over the past twelve months.  The Veteran regularly used a cane.

Increased Rating Prior to July 8, 2014

Under the General Rating Formula for Diseases and Injuries of the Spine, to warrant a 40 percent disability rating, the evidence must establish that the Veteran's forward flexion is 30 degrees or less or that favorable ankylosis of the entire thoracolumbar spine has been found.  Although flexion limited to 30 degrees has not been measured at any time on appeal, the July 8, 2014 VA examination showed flexion to 35 degrees with pain, which was the basis for the 40 percent award.  Prior to that, while flexion was measured to 40 degrees in March 2010 and 50 degrees in December 2013, when considering the functional impairment of painful motion and other factors, and when resolving reasonable doubt in the Veteran's favor, the evidence tends to show that forward flexion limited to 30 degrees was approximated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59.  Accordingly, a 40 percent rating is warranted prior to July 8, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The best date for determining when the 40 percent rating was factually ascertainable and shown by the facts found is February 15, 2008.  This is when the Veteran filed his notice of disagreement and indicated that his low back disability continued to worsen.  Thus, the Board finds that the 40 percent rating should be effective as of February 15, 2008.

However, prior to that date, even considering additional functional limitation due to factors as pain and weakness, the demonstrated manifestations are appropriately contemplated in the 20 percent evaluation.  The earlier evidence, including the October 2007 VA examination reflected much better motion so that a limitation of motion to 30 degrees is not even approximated.  Moreover, the evidence does not reflect that the Veteran suffered from incapacitating episodes having a total duration of at least four weeks but less than six weeks prescribed by a physician during the preceding twelve months as required for a 40 percent rating.  As noted in the May 2014 VA addendum, the Veteran's incapacitating episodes were derived from the Veteran's verbal history.  A higher rating is not warranted under the IVDS Formula.

Increased Rating since February 15, 2008

To warrant a 50 percent disability rating under the General Rating Formula, the evidence must establish that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.  The report from the July 2014 VA examination (and prior examinations) shows that while the Veteran's range of motion is limited, there is range of motion of the lumbar spine.  The Veteran's forward flexion was to 35 degrees, with pain most recently.  There is no basis for a higher evaluation on the basis of ankylosis.  Moreover, as a 40 percent rating is the maximum evaluation assignable for limitation of motion, a higher rating based on pain cannot be established.  See Johnston v. Brown, 10 Vet. App. 80, 5 (1997).

Under the IVDS Formula, a 60 percent disability rating may be assigned for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The report from the July 2014 VA examination indicates that the Veteran did not have any incapacitating episodes.  A higher rating is not warranted under the IVDS Formula as the evidence does not establish incapacitating episodes requiring bed rest by a physician and treatment by a physician having a total duration of at least six weeks.

As noted previously, neurological manifestations of the thoracolumbar spine may be separately rated under an appropriate diagnostic code (and such rating is then combined with the rating under the General Formula, addressed above).  A separate rating of 10 percent is already assigned for diminished sensation in the right lower extremity and a rating of 10 percent is assigned for radiculopathy of the left lower extremity.  The Veteran has not appealed the 10 percent ratings so the Board will not address those disabilities in the context of this appeal.

In addition, the evidence does not show any other objective neurologic abnormalities associated with the service-connected low disability.  The March 2010 VA examination report showed that the Veteran denied having any bowel or bladder dysfunction.  No neurological abnormalities were found on the July 2014 VA examination.  Therefore, a separate rating for any other neurologic abnormality is not warranted.

In sum, a higher rating is warrant prior to July 8, 2014-a 40 percent rating effective February 15, 2008.  However, the preponderance of the evidence is against even higher ratings for any rating stage on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Other Considerations

The evidence shows that the Veteran's service-connected low back disability results in symptoms of pain, limited motion, and disturbance of locomotion, to include the use of assistive devices.  The Board finds that the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  To the extent a type of effect is not listed in the rating criteria, it is the underlying symptom that results in the effect of the disability.  Thus, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected low back disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At his March 2010 VA examinations, the Veteran noted doing clerical work since separation from service.  The July 2014 VA examiner reported that the Veteran did administrative logistics and supply work.  Although it was noted that the Veteran's service-connected low back disability would impact his ability to work which required bending and lifting, there is no evidence of record showing that that his low back condition renders him unemployable.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

A rating in excess of 20 percent disabling for a low back disability prior to February 15, 2008, is denied.

A 40 percent rating for a low back disability is granted from February 15, 2008, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 40 percent disabling for a low back disability from February 15, 2008, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


